DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The Amendment filed on 21 January 2021 has been entered. The following is in reply to the Amendments and Arguments.
Claims amended: 1, 6, 16, 17, 20 
Claims cancelled: none 
Claims added: none 
Claims currently pending: 1-20
Response to Arguments
Applicant argues that the claims are patent eligible under 35 U.S.C. § 101 because they are not performable in a "human mind". However, parties in Cyberfone argued that the claimed subject matter was not an abstract idea because a human, unaided by devices, could not perform the steps recited in the claim.  The Federal Circuit, after reminding us that the “category of patent-ineligible abstract ideas is not limited to methods that can be performed in the human mind” went onto consider whether the claim includes “additional substantive limitations … [that] narrow, confine, or otherwise tie down the claim so that, in practical terms, it does not cover the full abstract idea itself.”
On this issue Cyberfone argued that the claim was “sufficiently limited by the machinery it requires and transformations it effects.”  However, the Federal Circuit explained that for “a machine to impose a meaningful limit … it must play a significant part in permitting the claimed method to be performed.”  If a claim “simply [implements] an abstract concept on a computer, without meaningful limitations to that concept, does not transform a patent-ineligible claim into a patent eligible one.”
In this case, the Federal Circuit explained that the recited telephone only acts as a device to obtain data and “adds nothing of significance to the claimed abstract idea.”  The Court also rejected Cyberfone’s assertion that the claim recitation of sending exploded data transactions over a channel 
Furthermore, any argument that relies upon a line of reasoning that the claims are not abstract simply because, as Applicant allege, are not performable "in the human mind or by a human using pen and paper" is not persuasive. This rationale oversimplifies the analysis performed under 35 U.S.C. § 101 and is logically erroneous. This line of rationale follows the "affirming the consequent" logical fallacy as while the courts have found that because steps of a method claim can be performed "by a human using pen and paper" to be patent ineligible this does not mean that the converse is true. Planet Bingo, LLC, v VKGS LLC (U.S. Patent No. 6,398,646). As the courts did not state that a method not being performable in the human mind causes the method be patent eligible, this rationale is insufficient to show patent eligibility under 35 U.S.C. § 101. 
Applicant argues that, "Secondly, the claimed subject matter relates specifically to an improvement in computer-related feedback incentive technology". Applicant's argument is not persuasive at least because none of the functions recited in the claims, i.e., via a processor, receiving data from "user devices", and causing a reward to be provided, involves "special programming." Instead, these are conventional computer functions and do not involve any functionality that is not "coextensive" with a general purpose computer. Indeed, it is telling that the Specification explicitly describes that the claimed method is implemented using "any conventional computer readable medium" (see, e.g., Spec. 0074). Programming a general purpose computer to perform a particular function does not constitute an improvement to the computer itself or an improvement to a technical field or technology. The claim(s) do not require any specific configuration of the recited computing system or its components that might reflect an improvement in computer functioning.
Applicant's arguments with respect to the prior art rejections under 35 U.S.C. § 102/103 found in the previous office action are moot in view of the new grounds of rejection presented herein which were necessitated by Applicant's amendments to  the claims.
All other arguments have been considered and are not persuasive or are believed to have been addressed and therefore moot in view of the new grounds of rejection below.
Claim Rejections - 35 USC § 101
           35 U.S.C. § 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  
Claim(s) 1 is/are drawn to a method (i.e., a process), and claim(s) 17 is/are drawn to a system (i.e., a machine/manufacture). As such, these claims is/are drawn to one of the statutory categories of invention.
Claims 1-20 are directed to rewarding reviewers of items for ratings with lower deviations from the mean rating of the item. Specifically, the claims recite "causing…an advertisement to be presented at a plurality of user devices to plurality of users during a feedback session that is related to the advertisement", "receiving…an answer value from each of the plurality of users in response to a query to predict how effective each user of the plurality of users thought the advertisement would be for the typical person, wherein the query is included in or in regards to the advertisement", "calculating…a comparison value for the answer values from the plurality of users", "determining…for each of the users, a deviation value between the respective answer value for each user and the comparison value", "ranking…the plurality of users based on the respective deviation values such that a lower ranking corresponds to a lower deviation value", "causing…a reward to be provided to at least one user associated with the lower ranking", which is grouped within the Methods Of Organizing Human Activity and is similar to the concept of (commercial or legal interactions including agreements in the form of contracts, legal obligations, advertising, marketing or sales activities or behaviors business relations) and Mental Processes and is similar to the concept of (concepts performed in the human mind (including an observation, evaluation, judgement, opinion) grouping of abstract ideas in prong one of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 54 (January 7, 2019)). Accordingly, the claims recite an abstract idea (See pages 7, 10, Alice Corporation Pty. Ltd. v. CLS Bank International, et al., US Supreme Court, No. 13-298, June 19, 2014; 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 53-54 (January 7, 2019)).
This judicial exception is not integrated into a practical application because, when analyzed under prong two of step 2A of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 54-55 (January 7, 2019)), the additional element(s) of the claim(s) such as "via a processor" and "user device" for claim 1 and "a processor", "user device" and "memory storing instructions" for claim 17 merely use(s) a computer as a tool to perform an abstract idea and/or generally link(s) the use of a judicial exception to a particular technological environment. The specification makes it clear that these are generically cited computing hardware in that a user device is described as "For example, the device may include any personal computer, smart phone, tablet, Personal Digital Assistant (PDA), television, gaming console, etc." in 0024, a "processor" is described "As used herein, physical processor or processor refers to a device capable of executing instructions encoding arithmetic, logical, and/or I/O operations" in 0026, and "memory" being described "As used herein, a memory device refers to a volatile or non-volatile memory device, such as RAM, ROM, EEPROM, or any other device capable of storing data" in 0026. The use of a processor/computer as a tool to implement the abstract idea and/or generally linking the use of the abstract idea to a particular technological environment does not integrate the abstract idea into a practical application because it requires no more than a computer performing functions that correspond to acts required to carry out the abstract idea. The additional elements do not involve improvements to the functioning of a computer, or to any other technology or technical field (MPEP 2106.05(a)), the claims do not apply or use the abstract idea to effect a particular treatment or prophylaxis for a disease or medical condition (Vanda Memo), the claims do not apply the abstract idea with, or by use of, a particular machine (MPEP 2106.05(b)), the claims do not effect a transformation or reduction of a particular article to a different state or thing (MPEP 2106.05(c)), and the claims do not apply or use the abstract idea in some other meaningful way beyond generally linking the use of the abstract idea to a particular technological environment, such that the claim as a whole is more than a drafting effort designed to monopolize the exception (MPEP 2106.05(e) and Vanda Memo). Therefore, the claims do not, for example, purport to improve the functioning of a computer. Nor do they effect an improvement in any other technology or technical field. Accordingly, the additional elements do not 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because, when analyzed under step 2B of the Alice/Mayo test (See 2019 Revised Patent Subject Matter Eligibility Guidance, 84 Fed. Reg. 50, 52, 56 (January 7, 2019)), the additional element(s) of using a "via a processor" and "user device" for claim 1 and "a processor", "user device" and "memory storing instructions" for claim 17 to perform the steps amounts to no more than using a computer or processor to automate and/or implement the abstract idea of the abstract idea listed above. As discussed above, taking the claim elements separately, the "via a processor" and "user device" for claim 1 and "a processor", "user device" and "memory storing instructions" for claim 17 perform(s) the steps or functions of "causing…an item to be presented at a plurality of user devices to plurality of users during a feedback session that is related to the item", "receiving…an answer value from each of the plurality of users in response to a query included in or regarding the item", "calculating…a comparison value for the answer values from the plurality of users", "determining…for each of the users, a deviation value between the respective answer value for each user and the comparison value", "ranking…the plurality of users based on the respective deviation values such that a lower ranking corresponds to a lower deviation value", "causing…a reward to be provided to at least one user associated with the lower ranking". These functions correspond to the actions required to perform the abstract idea. Viewed as a whole, the combination of elements recited in the claims merely recite the concept of rewarding reviewers of items for ratings with lower deviations from the mean rating of the item. Therefore, the use of these additional elements does no more than employ the computer as a tool to automate and/or implement the abstract idea. The use of a computer or processor to merely automate and/or implement the abstract idea cannot provide significantly more than the abstract idea itself (MPEP 2106.05(I)(A)(f) & (h)). Therefore, the claim is not patent eligible.
Dependent claims 2-5, 7-16 and 18-20 further describe the abstract idea of rewarding reviewers of items for ratings with lower deviations from the mean rating of the item; that is, these dependent claims give further details on how the reviewer ratings are calculated in relation to each other. Dependent claim 6 describes that the content being rated could be any number of items, but does not sufficiently tie the 
A Note on the Format of the Prior Art Rejections
The prior art rejections below contain strikethrough markings of the limitations (e.g. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 is/are rejected under 35 U.S.C. § 103 as being unpatentable over Marsh et al. (US 8,554,601 B1) in view of Mallon et al. (Pub. #: US 2015/0213483 A1).
Claim 1:
A method to encourage thoughtful review of advertisements, comprising: causing, via a processor, an advertisement to be presented at a plurality of user devices to a plurality of users during a feedback session that is related to the advertisement; 
(Marsh: Col. 2, Ll. 24-43)
receiving, in the processor from the user devices, an answer value from each of the plurality of users in response to a 
(Marsh: Col. 2, Line 44 - Col. 3, Line 17)

(Marsh: Col. 3, Ll. 18-30)
determining, via the processor, for each of the users, a deviation value between the respective answer value for each user and the comparison value; ranking, via the processor, the plurality of users based on the respective thoughtfulness of each user's answer such that a lower ranking corresponds to a more thoughtful answer; 
(Marsh: Col. 3, Line 31 - Col. 4, Line 23)
and causing, via the processor, a reward to be provided to at least one user associated with the lower ranking.
(Marsh: Col. 3, Ll. 39-58)
Marsh does not appear to specify that the advertisement reviewers are reviewing the ads for an estimate of their effectiveness. However, Mallon teaches a technique of "lab testing" advertisements whereby the reviewers indicate a measure of how effective they feel presented advertisements are in at least 0059-0065.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Marsh with the technique of having reviewers indicate their rating of the effectiveness of an advertisement as taught by Mallon. Motivation to do so comes from the desire to predict the effectiveness of advertisements utilizing advertisement reviewers (Mallon: 0003 and 0004).
Claim 2:
wherein the comparison value is an average, median, or mode of the answer values from each of the users.
(Marsh: Col. 17, Ll. 30-53: "In step 930, the routine next calculates an author reputation rating score for the author based on an average of the ratings that the content authored by the author has received-in other embodiments, other techniques for calculating a ratings score could instead be used…")
Claim 3:

(Marsh: Col. 8, Ll. 15-45: "…In some embodiments, the evaluator reputation assessments for an evaluator include an evaluator reputation rating score that is based on the quality of the evaluator's evaluations (e.g., measured with respect to their degree of agreement with other evaluators' evaluations), an evaluator reputation ranking score that is based on both the quality and quantity of the evaluator's evaluations, and an evaluator voting weight score to reflect how much weight evaluations from that evaluator are to receive.")
Claim 4:
wherein the reward is provided to a set of users with deviation values below a threshold.
(Marsh: Col. 9, Ll. 31-48: "The Award Provider component then uses the generated reputation assessments for authors and/or evaluators to determine various types of awards to be provided, such as for highly rated and/or highly ranked authors and/or evaluators, and may in some embodiments interact with those authors and/or evaluators to notify them of awards to be provided to them or to otherwise provide such awards. In addition, the Award Provider content may interact with the content management system in some embodiments so that indications of awards can be displayed or otherwise presented to users, such  as badges and/or trophies for top authors and/or evaluators. In the illustrated embodiment, the Award Provider component stores indications of the author award information 123 and evaluator award information 124 on storage 120, although in other embodiments such information could instead be provided directly to the content management system and/or Web server for storage.")
Claim 5:
further comprising causing, via the processor, a first reward to be provided to a first set of users with lower deviation values compared to a second set of users, and a second reward, different than the first reward, to be provided to the second set of users.
(Marsh: Col. 9, Ll. 31-48)
Claim 6:
wherein the advertisement further comprises one or more of a video, an image, a sound, a portion of text, a movie, a book, a survey, a questionnaire, a product design, or a logo.
Marsh: Col. 5, Line 62 - Col. 6, Line 22: "Moreover, in some embodiments a piece of content may also be given multiple different aggregate ratings for use with different groups of readers (with the term 'reader' used generally herein to refer to any user that perceives any form of 65 content, whether or not it is textual information that is perceived visually)…")
Claim 7:
wherein the deviation value for each user is the difference between the answer value of the respective user and the comparison value.
(Marsh: Col. 8, Ll. 15-45: "…In some embodiments, the evaluator reputation assessments for an evaluator include an evaluator reputation rating score that is based on the quality of the evaluator's evaluations (e.g., measured with respect to their degree of agreement with other evaluators' evaluations), an evaluator reputation ranking score that is based on both the quality and quantity of the evaluator's evaluations, and an evaluator voting weight score to reflect how much weight evaluations from that evaluator are to receive.")
Claim 8:
wherein the comparison value is calculated once a feedback period concludes and all of the answer values are received.
(Marsh: Col. 17, Ll. 7-29 and Col. 22, Ll. 56-65)
Claim 9:
wherein the feedback period concludes after a number of answer values are received or an amount of time elapses.
(Marsh: Col. 17, Ll. 7-29 and Col. 22, Ll. 56-65)
Claim 10:
wherein the comparison value is calculated after a threshold number of answer values is received and the feedback period remains open after the comparison value is calculated.
(Marsh: Col. 17, Ll. 7-29 and Col. 22, Ll. 56-65)
Claim 11:
wherein the comparison value is calculated from only the answer values received prior to, and contemporaneous with, the threshold number of answer values being received.
Marsh: Col. 17, Ll. 7-29 and Col. 22, Ll. 56-65)
Claim 12:
wherein the deviation value for each of the users whose respective answer values are received after the threshold number of answer values is received is determined between the respective answer value for each user and the comparison value calculated from only the answer values received prior to, and contemporaneous with, the threshold number of answer values being received.
(Marsh: Col. 22, Line 66 - Col 23, Line 8)
Claim 13:
wherein a deviation value is determined for each of the plurality of users, and the plurality of users are ranked, after the feedback period concludes.
(Marsh: Col. 17, Ll. 7-29 and Col. 22, Ll. 56-65)
Claim 14:
wherein after the comparison value is calculated, a deviation value is determined for each of the plurality of users as the respective answer value for each user is received.
(Marsh: Col. 17, Ll. 7-29 and Col. 22, Ll. 56-65 and dynamically calculating evaluator scores in at least Col. 8, Ll. 34-45))
Claim 15:
wherein a reward is provided to a user prior to the feedback period concluding if a deviation value of zero is determined for the user.
(Marsh teaches multiple (i.e., periodic) rating periods in at least Col. 17, Ll. 17-29 and that the ranking and therefore rewarding of each evaluator is performed "as requested" in at least Col. 18, Line 46 - Col. 19, Line 3 and that rewards are provided for those evaluators that are within a threshold deviation in at least Col. 19, Ll. 4-34 and Col. 3, Ll. 39-58.)
Claim 16:
receiving, via a user interface, a set of answer values from each of the plurality of users in response to a plurality of queries included in or in regard to the advertisement; 
(Marsh: Col. 2, Ll. 24-43, Col. 10, Ll. 18-34)

(Marsh: Col. 3, Ll. 18-30)
determining, via the processor for each of the users, a total deviation value, wherein the total deviation value is a sum of the deviation values determined for each of the users for the plurality of queries; ranking, via the processor, the plurality of users based on the respective total deviation values such that a lower ranking corresponds to a lower total deviation value and a more thoughtful answer;
(Marsh: Col. 3, Line 31 - Col. 4, Line 23)
causing, via the processor, a reward to be provided to at least one user.
(Marsh: Col. 3, Ll. 39-58)
Claim 17:
An apparatus to encourage thoughtful review of advertisements, comprising: a processor; and memory storing instructions which, when executed by the processor, cause the processor to: 
(Marsh: Claim 42 and Col. 10, Ll. 47-65)
cause an advertisement to be presented at a plurality of user devices to a plurality of users during a feedback session; 
(Marsh: Col. 2, Ll. 24-43)
receive, via the user devices, an answer value from each of the plurality of users in response to a 
(Marsh: Col. 2, Line 44 - Col. 3, Line 17)
calculate a comparison value representative of a thoughtful answer determined as a function of the answer values from the plurality of users; 
(Marsh: Col. 3, Ll. 18-30)

(Marsh: Col. 3, Line 31 - Col. 4, Line 23)
and cause a reward to be provided to at least one user.
(Marsh: Col. 3, Ll. 39-58)
Marsh does not appear to specify that the advertisement reviewers are reviewing the ads for an estimate of their effectiveness. However, Mallon teaches a technique of "lab testing" advertisements whereby the reviewers indicate a measure of how effective they feel presented advertisements are in at least 0059-0065.
It would have been obvious to one of ordinary skill in the art at the time the invention was filed to modify Marsh with the technique of having reviewers indicate their rating of the effectiveness of an advertisement as taught by Mallon. Motivation to do so comes from the desire to predict the effectiveness of advertisements utilizing advertisement reviewers (Mallon: 0003 and 0004).
Claim 18:
wherein the comparison value is an average, median, or mode of the respective answer values for a query.
(Marsh: Col. 17, Ll. 30-53: "In step 930, the routine next calculates an author reputation rating score for the author based on an average of the ratings that the content authored by the author has received-in other embodiments, other techniques for calculating a ratings score could instead be used…")
Claim 19:
wherein the reward is provided to a set of users with total deviation values below a threshold.
(Marsh: Col. 8, Ll. 15-45)
Claim 20:

(Marsh: Col. 2, Ll. 24-43, Col. 10, Ll. 18-34)
calculate, for each query, a comparison value representative of a thoughtful answer determined as a function of the respective answer values received for each query from the plurality of users; 
(Marsh: Col. 3, Ll. 18-30)
determine, for each of the users, a total deviation value, wherein the total deviation value is a sum of the deviation values determined for each of the users for the plurality of queries; rank the plurality of users based on the respective total deviation values such that a lower ranking corresponds to a lower total deviation value and a more thoughtful answer; 
(Marsh: Col. 3, Line 31 - Col. 4, Line 23)
cause a reward to be provided to at least one user.
(Marsh: Col. 3, Ll. 39-58)
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kambiz Abdi can be reached on (571)272-6702.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/S.S/Examiner, Art Unit 3688                                                                                                                                                                                                        
/MICHAEL BEKERMAN/Primary Examiner, Art Unit 3621